           Case 5:17-cv-02185-BLF Document 228 Filed 11/18/19 Page 1 of 6




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                            UNITED STATES DISTRICT COURT
11                        NORTHERN DISTRICT OF CALIFORNIA
12
13                                          Case No. 5:17-cv-02185-BLF
     IN RE NEXUS 6P PRODUCTS LIABILITY
     LITIGATION                             [PROPOSED] FINAL ORDER AND
14
                                            JUDGMENT
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                        [PROPOSED] FINAL ORDER AND JUDGMENT
                               CASE NO. 5:17-cv-02185-BLF
                Case 5:17-cv-02185-BLF Document 228 Filed 11/18/19 Page 2 of 6




 1           This matter came before the Court for hearing pursuant to the Order Granting as Modified
 2   Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement and Providing for Notice, dated
 3   May 3, 2019 (“Preliminary Approval Order”), on the motion of Plaintiffs for approval of proposed class
 4   action settlement with Defendants Huawei Device USA, Inc. (“Huawei”) and Google LLC (“Google”)
 5   (collectively, “Defendants”). Due and adequate notice having been given of the Settlement as required
 6   by the Preliminary Approval Order, the Court having considered all papers filed and proceedings
 7   conducted herein, and good cause appearing therefor, it is hereby ORDERED, ADJUDGED and
 8   DECREED as follows:
 9           1.     This Final Order and Judgment incorporates by reference the definitions in the Settlement
10   Agreement with Defendants dated April 10, 2019 (the “Agreement”), and all defined terms used herein
11   have the same meanings ascribed to them in the Agreement.
12           2.     This Court has jurisdiction over the subject matter of the Action and over all Parties
13   thereto.
14           3.     For the reasons set forth in the Court’s November 11, 2019 Order Granting the Final
15   Approval and Fee Motions, ECF 225 (the “Approval Order”), the Court reaffirms and makes final its
16   provisional findings, rendered in the Preliminary Approval Order, that, for purposes of the Settlement,
17   all prerequisites for maintenance of a class action set forth in Federal Rules of Civil Procedure 23(a) and
18   (b)(3) are satisfied. The Court hereby makes final its appointments of Class Counsel and the Class
19   Representatives and certifies the following Settlement Class: all persons within the United States who
20   purchased a Nexus 6P smartphone, other than for resale, between September 29, 2015 and May 3, 2019.
21   Excluded from the Settlement Class are (a) Huawei and Google, and their officers, directors, employees,
22   subsidiaries, and affiliates; (b) all judges assigned to this case and any members of their immediate
23   families; and (c) the parties’ counsel in this litigation.
24           4.     Pursuant to Federal Rule of Civil Procedure 23(e), the Court hereby grants final approval
25   of the Settlement and finds that it is, in all respects, fair, reasonable, and adequate and in the best interests
26   of the Settlement Class.
27           5.     The Court finds that notice of this Settlement was given to Settlement Class Members in
28   accordance with the Preliminary Approval Order and constituted the best notice practicable of the


                                                            1
                                 [PROPOSED] FINAL ORDER AND JUDGMENT
                                        CASE NO. 5:17-cv-02185-BLF
             Case 5:17-cv-02185-BLF Document 228 Filed 11/18/19 Page 3 of 6




 1   proceedings and matters set forth therein, including the Settlement, to all Persons entitled to such notice,
 2   and that this notice satisfied the requirements of Federal Rule of Civil Procedure 23 and of due process.
 3          6.     The Court directs the Parties and the Settlement Administrator to implement the
 4   Settlement according to its terms and conditions and the Approval Order.
 5          7.     Upon the Effective Date, Releasing Named Plaintiffs and all Releasing Class Members
 6   shall be deemed to have, and by operation of this Judgment shall have, fully, finally, and forever
 7   released, relinquished, and discharged the Releasees from all Released Claims.
 8          8.     The Persons identified in Exhibit 1 hereto requested exclusion from the Settlement Class
 9   as of the Exclusion Deadline. These Persons shall not share in the benefits of the Settlement, and this
10   Final Order and Judgment does not affect their legal rights to pursue any claims they may have against
11   Huawei or Google. All other members of the Settlement Class are hereinafter barred and permanently
12   enjoined from prosecuting any Released Claims against Huawei or Google in any court, administrative
13   agency, arbitral forum, or other tribunal.
14          9.     Neither Class Counsel’s application for attorneys’ fees, reimbursement of litigation
15   expenses, and service awards for Plaintiffs, nor any order entered by this Court thereon, shall in any way
16   disturb or affect this Judgment, and all such matters shall be treated as separate from this Judgment.
17          10.    Neither the Settlement, nor any act performed or document executed pursuant to or in
18   furtherance of the Settlement, is or may be deemed to be or may be used as an admission of, or evidence
19   of, (a) the validity of any Released Claim, (b) any wrongdoing or liability of Huawei or Google, or (c)
20   any fault or omission of Huawei or Google in any proceeding in any court, administrative agency,
21   arbitral forum, or other tribunal.
22          11.    Without affecting the finality of this Judgment, this Court reserves exclusive jurisdiction
23   over all matters related to administration, consummation, enforcement, and interpretation of the
24   Settlement, and this Final Order and Judgment, including (a) distribution or disposition of the Settlement
25   Fund; (b) further proceedings, if necessary, on the application for attorneys’ fees, reimbursement of
26   litigation expenses, and service awards for Plaintiffs; and (c) the Parties for the purpose of construing,
27   enforcing, and administering the Settlement. If any Party fail(s) to fulfill its or their obligations under
28   the Settlement, the Court retains authority to vacate the provisions of this Judgment releasing,


                                                          2
                                [PROPOSED] FINAL ORDER AND JUDGMENT
                                       CASE NO. 5:17-cv-02185-BLF
             Case 5:17-cv-02185-BLF Document 228 Filed 11/18/19 Page 4 of 6




 1   relinquishing, discharging, barring and enjoining the prosecution of, the Released Claims against the
 2   Releasees, and to reinstate the Released Claims against the Releasees.
 3          12.    If the Settlement does not become effective, then this Judgment shall be rendered null and
 4   void to the extent provided by and in accordance with the Agreement and shall be vacated and, in such
 5   event, all orders entered and releases delivered in connection herewith shall be null and void to the extent
 6   provided by and in accordance with the Agreement.
 7          13.    The Action is hereby dismissed, with prejudice.
 8          14.    The Clerk is hereby instructed to enter this Judgement and close the file.
 9
10         IT IS SO ORDERED.
11
             November 18, 2019
12   DATED: _________________________              ___________________________________________
                                                   THE HONORABLE BETH LABSON FREEMAN
13
                                                   UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                          3
                               [PROPOSED] FINAL ORDER AND JUDGMENT
                                      CASE NO. 5:17-cv-02185-BLF
Case 5:17-cv-02185-BLF Document 228 Filed 11/18/19 Page 5 of 6




                                      EXHIBIT 1
               Case 5:17-cv-02185-BLF Document 228 Filed 11/18/19 Page 6 of 6


In re Nexus 6P Products Liability Litigation
Requests for Exclusion

FirstName LastName
Carlton   Beard
Joshua    Bedick
Joseph    Cascio
Timothy   Dasher
Matthew   Drexinger
Lenard    Fudala
Alexander Gergishanov
Matania   Goan
Matthew   Hoendorf
Kris      Jones
Marvin    Kalachman
Filipe    Kiss
Michael   Kwun
Jeffrey   Larson
Andrea    Marchuk
Melonie   May
George    Medina
John      Montoya
Erik      Newcomb
Erik      Olsen
Nandan    Prakash
Anatoly   Rabinovich
Bryant    Tate
Andrew    Todd
David     Tsai
Matthew   Wallace
Alex      Williams
Brandon   Willis
Pouria    Yazdi
Melodie   Young
Rachel    Zambroni
